IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            No. 203 WAL 2015

                  Respondent
                                         Petition for Allowance of Appeal from the
                                         Order of the Superior Court
             v.


WILLIAM RUSH,

                  Petitioner


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of September, 2015, the Petition for Allowance of Appeal

is DENIED.